On April 2, 1934, appellants and respondents entered into a contract whereby appellants agreed to buy and respondents agreed to sell approximately $35,000 worth of silk. Respondents failed to make any deliveries. Pursuant to a condition in the contract, appellants’ claim for damages was referred to arbitration. The arbitrators decided that appellants were not entitled to any damages. Judgment confirming the award of arbitrators, and order denying petitioners’ motion to vacate said award and granting the cross-motion of respondents to confirm said award, unanimously affirmed with costs. No opinion. Present — Martin, P. J., Merrell, Townley, Glennon and Untermyer, JJ.